In the Supreme Court of Georgia



                                     Decided:     October 19, 2015



      S15Y1555.IN THE MATTER OF SUSAN MICHELE BROWN.

      PER CURIAM.

      This disciplinary matter is before the court on the petition for voluntary

discipline filed by Respondent Susan Michele Brown (State Bar No. 090043)

before the issuance of a formal complaint, see Bar Rule 4-227 (b). Brown seeks

the imposition of discipline for conduct involving two separate matters and

although she requests a Review Panel reprimand, she agrees to accept a

suspension of up to one year in length. In addition, Brown agrees to consult with

the State Bar Law Practice Management Program and to follow its

recommendations concerning her law practice. The State Bar has responded,

indicating that while it does not oppose Brown’s petition, it believes that a six-

month suspension is an appropriate discipline given Brown’s experience in the

practice of law.

      In her petition, Brown, who has been a member of the State Bar since
1997, admits that she represented the wife in a divorce action, that she was

required to hold funds generated by the sale of property during the divorce in

trust, and that, although she held the funds segregated from her own, she failed

to do so within her trust account. She further admits that she delayed in

distributing that portion of the funds that she held which were due to the

husband at the conclusion of the divorce proceedings because her client wished

to ensure that the husband fulfilled his responsibility to pay certain debts

assigned to him prior to releasing the funds. The husband’s subsequent contempt

action was resolved by a consent order which required Brown to disburse the

disputed funds to the husband’s counsel to be held in trust until the husband

complied with certain conditions. Brown promptly disbursed the amount of the

disputed funds from her trust account, using money she deposited there that she

had earned through fees charged to other clients. The check she used, however,

failed to indicate that it was drawn on a trust account.

      Brown also admits that another client engaged her on a contingency basis

to represent him in an action against his employer based on his claims of assault

and work place harassment. She admits that she failed to supplement her client’s

responses to the defendant’s discovery requests and/or to respond to the

                                        2
defendant’s subsequent motion to compel those supplemental responses. As a

result of her failures, her client’s case was dismissed without prejudice. Brown

tried unsuccessfully to contact her client about this development, but shortly

thereafter she was contacted by another attorney who requested a copy of her

client’s file. Because the new attorney failed to state that he had been retained

to represent the client, Brown notified her client and the attorney that she would

need written indication that the client approved the release of his file.

Ultimately, Brown provided a copy of the file directly to the client. Thereafter,

Brown opened a dialogue with the client’s new counsel and, less than six

months after entry of the complained-of dismissal order, Brown negotiated a

resolution pursuant to which her client was paid for the loss of his would-be

claims against his employer.

      Brown admits that, by her conduct in these two cases, she has violated

Rules 1.15 (I) (a), 1.15 (II) (a), 1.15 (III) (b), 1.3 and 1.4 of the Georgia Rules

of Professional Conduct, see Bar Rule 4-102 (d). The maximum penalty for a

violation of Rule 1.4 is a public reprimand, while the remaining violations can

be punished by disbarment.

      In mitigation, Brown asserts that she has no prior disciplinary history, that

                                        3
she is very remorseful, and that she has fully cooperated with the State Bar

during these disciplinary proceedings. Further, with regard to the divorce case,

Brown accepts responsibility for her misconduct in the handling of funds that

should have been placed in a trust account, but denies any dishonest or selfish

motivation in that regard. She notes that any delay in disbursing the funds to the

husband was an effort to protect her client and to comply with her client’s

refusal to authorize unrestricted disbursement of those funds. She further notes

that once the parties agreed on the consent order, she promptly disbursed to the

husband’s attorney all funds due. With regard the employment case, Brown

accepts responsibility for her lack of diligence, but offers in mitigation that after

she filed the employment case, her elderly father became ill, and that her

mistakes in that case were not the result of a dishonest or sinister motive, but of

the personal and emotional distress she endured because of her father’s illness

and the logistics of assisting him in obtaining the necessary medical treatment.

Brown has submitted three letters and two affidavits attesting to her good

character, integrity, trustworthiness, professionalism, and competency.

      In its response, the State Bar does not dispute Brown’s recitation of the

facts or of the mitigating factors, but states in aggravation that Brown has

                                         4
substantial experience in the practice of law. The Bar suggests that the

seriousness of the violations demands the imposition of a six-month suspension.

      We have reviewed the record in this case and we agree to accept Brown’s

petition for voluntary discipline. Moreover, we believe that under the specific

circumstances of this case, which include the fact that all persons who were

harmed by Brown’s actions have been made whole, a public reprimand, with

conditions, is sufficient discipline to impose for Brown’s admitted violations.

See In the Matter of Howard, 292 Ga. 413, 414 (738 SE2d 89) (2013) (though

no harm was done to clients with respect to an admitted violation of trust

account rules, “even a technical violation should have public discipline so as to

protect clients, courts, and the public”); compare In the Matter of Francis, 297
Ga. 282 (773 SE2d 280) (2015) (imposing only a Review Panel reprimand in a

case in which the attorney permitted a co-mingling of personal and fiduciary

funds into his trust account, but the evidence did not show, as in the case now

before us, that funds belonging to others were wrongfully retained for a period

of time). Accordingly, the Court hereby orders that Brown receive a public

reprimand in accordance with Bar Rules 4-102 (b) (3) and 4-220 (c) and that she

consult with the Law Practice Management Section of the Bar within 60 days

                                       5
after this Court’s Order and follow its recommendations concerning her law

practice.

      Petition for voluntary discipline accepted.   Public reprimand with

conditions. All the Justices concur.




                                       6